DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Response to Election/Restriction filed on 4 November 2021.
Claims 1 and 8 – 12 are pending.  Claims 2 – 7 are withdrawn due to the Requirement of Restriction/Election filed 16 September 2021.


Election/Restrictions
Applicant's election with traverse of claims 1 and 8 – 12 in the reply filed on 16 September 2021 is acknowledged.
Claims 2 – 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected apparatus, there being no allowable generic or linking claim.
The traversal in on the ground(s) that there is no undue burden on the examiner to consider all claims in the application and that independent claim 1 is a generic claim and if the generic claim of independent claim 1 should be in condition of allowance then the Election of Species Requirement would be overcome and withdrawn.


However, these arguments are unpersuasive.  First, in response to applicant’s argument that there is no undue burden on the Examiner to consider all claims in the application, applicant’s argument amounts to a general allegation that there is no undue burden on the Examiner.  The Requirement for Restriction/Election filed 16 September 2021 clearly states the reasoning why examining all the claims in the application would be a serious burden to the examiner:
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant does not specifically point out why the species or groupings do not represent patentably distinct species or specifically point out why the species or groupings do not require a different field of search.  Thus, applicant’s argument that there is no undue burden on the Examiner to consider all claims in the application is unpersuasive.
	Second, in response to applicant’s argument that independent claim 1 is a generic claim and if the generic claim of independent claim 1 should be in condition of allowance then the Election of Species Requirement would be overcome and withdrawn, applicant’s argument is irrelevant. As stated in MPEP § 803 and § 808.02, “a requirement for restriction is permissible if there is a patentable difference between the species as claimed and there would be a serious burden on the examiner if restriction is not required”, wherein whether or not independent claim 1 is a generic claim of the species is not a factor in the permissibility of the restriction.  Thus, applicant’s argument that independent 
Since applicant’s arguments are unpersuasive, the election/restriction requirement is still deemed proper and is therefore made FINAL.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 that states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms that may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of co-pending Application No. US 2021/245349 A1 (reference application). Although the claims at issue are not identical, the claims are 
Claim 3 is provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 4 of co-pending Application No. US 2021/245349 A1 (reference application). Although the claims at issue are not identical, the claims are directed to the same inventive concept but with different appearances or differing scope that are patentably indistinct from each other.  That is, the difference in scope is minor and patentably indistinct between the claims being compared.
Claim 5 is provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 2 of co-pending Application No. US 2021/245349 A1 (reference application). Although the claims at issue are not identical, the claims are directed to the same inventive concept but with different appearances or differing scope that are patentably indistinct from each other.  That is, the difference in scope is minor and patentably indistinct between the claims being compared.
Claim 6 is provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of co-pending Application No. US 2021/245349 A1 (reference application). Although the claims at issue are not identical, the claims are directed to the same inventive concept but with different appearances or differing scope that are patentably indistinct from each other.  That is, the difference in scope is minor and patentably indistinct between the claims being compared.
Claim 7 is provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 3 of co-pending Application No. US 2021/245349 A1 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claims 1 and 8 – 12 are objected to because of the following informalities:  
Regarding claim 1, line 1, the limitation, “a vibrating reducing structure of pneumatic hammer”, should read “a vibrating reducing structure of a pneumatic hammer”, and
  Regarding claims 8 – 12, line 1, the limitation, “the vibrating reducing structure of pneumatic hammer”, should read “the vibrating reducing structure of the pneumatic hammer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter that the inventor or a joint inventor regards as the invention.

Claims 1 and 8 – 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, line 2, the limitation “a concave room” is indefinite because first, the plain meaning of the term “room” is “a partitioned part of the inside of a building” – Merriam Webster dictionary, wherein the term “room” is inappropriate because the described structure is an enclosure within a tool and not partitioned part of the inside of a building.  The limitation attempts to use metaphor to describe a structure in that a word literally denoting one kind of object or idea is used in place of another to suggest a likeness or analogy between them. This type of figurative speech makes the limitation ambiguous because the limitation does not particularly point out and distinctly claim the subject matter.  Second, the limitation is further ambiguous because it is unclear how a room is concave.  That is, if the term “room” is considered as an enclosure, would all sides of the enclosure have to be concave (i.e., a spherical enclosure) to be considered a concave room or just a portion of the sides (i.e., a rectangular enclosure with a concave indent)?  For the purpose of compact prosecution, the Examiner interprets the limitation, “a concave room”, to mean “an annular enclosure” as shown and as best described in applicant’s drawings figs. 1, 3.
Regarding claim 1, lines 6 – 7, the limitation, “a movable inner tube shell accommodated in the outer tube shell with a front tube portion and a rear bucket portion extending into the concave room” is indefinite because the limitation is ambiguous whether the limitation cites the movable inner tube shell is accommodated in the outer tube shell and the movable inner tube shell further has the front tube portion and the rear 
Regarding claim 1, line 11, the limitation “an air room” is indefinite because the plain meaning of the term “room” is “a partitioned part of the inside of a building” – Merriam Webster dictionary, wherein the term “room” is inappropriate because the described structure is an enclosure within a tool and not partitioned part of the inside of a building.  The limitation attempts to use metaphor to describe a structure in that a word literally denoting one kind of object or idea is used in place of another to suggest a likeness 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

[AltContent: connector]Claims 1, 8, and 10 are rejected under 35 U.S.C. 103
Regarding claim 1, Elkin discloses a vibration reducing structure of a pneumatic hammer comprising: 
a handle (15, 17, fig. 1) having an annular enclosure (73, fig. 1) with an opening end (65, fig. 1) and a bottom wall (the rear wall of cup 37, fig. 1), the handle (15, 17) having an air inlet channel (A, annotated fig. 1) communicating with the annular enclosure (73 via inlet port 63), the air inlet channel (A) being provided with a control valve (23, fig. 1; fig. 1 shows a portion of trigger valve 23 in air inlet channel A) for controlling air to pass through; 
an outer tube shell (15, fig. 1) coupled with the opening end (65) of the annular enclosure (73); 
a movable inner tube shell (25 and 27 – 29, fig. 1) accommodated in the outer tube shell (10); the movable inner tube shell (25 and 27 – 29) comprises a front tube portion (28, 29, fig. 1) and a rear bucket portion (25, 27, fig. 4), wherein the front tube portion (28, 29) is provided with a movable hammer member (26, fig. 1), and wherein the rear bucket portion (25, 27), extending into the annular enclosure (73), is provided with an air inlet valve (27 – 29,  fig. 3 – specifically portion 27) for activating the hammer member (26, fig. 3) (col. 3, ll. 1 – 10); 
an air enclosure (39, figs. 3, 4) formed between the bottom wall (37) and an end wall (41, fig. 1) of the rear bucket portion (25, 27); and 
a communicating channel (70, 71, fig. 1) communicating the air inlet channel (A) to the air enclosure (39) for air with high pressure entering the air enclosure.


However, Tsai teaches the rear bucket portion (30, fig. 3) is provided with a hole (304, fig. 3) communicating the air inlet channel (122, fig. 3) to the air inlet valve (24, 25, 26), and wherein a sealing ring (33, fig. 3) is provided at the rear bucket portion (30) to closely connect with the annular enclosure (302, fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the vibration reducing structure of pneumatic hammer, as disclosed by Elkin, with the rear bucket portion is provided with a hole communicating the air inlet channel to the air inlet valve, and wherein a sealing ring is provided at the rear bucket portion to closely connect with the annular enclosure, as taught by Tsai, with the motivation to provide a sealing ring to ensure the pressurized air within the annular enclosure and the air enclosure does not leak into the environment lessening the vibration reducing property of the pressurized air.  Moreover, Elkin discloses in col. 3, ll. 1 – 10 that the distribution valve assembly shown in the drawings is of conventional design wherein distribution valve assembly is not described or shown in any greater detail.  Thus, one having ordinary skill in the art would be motivated to rely upon the teachings of Tsai for the design and construction of the impact mechanism, specifically in regards to the hole to communicate pressurized air from the air inlet channel to the air inlet valve, to provide an operable pneumatic hammer.  
Regarding claim 8, Elkin, as modified by Tsai, discloses the invention as recited in claim 1.
(73) extends in a same direction of the air inlet channel (A) (The plain meaning of the term “extends” is “to spread or stretch forth” – Meriam Webster dictionary, wherein chamber A is a three-dimensional enclosure or structure that extends or stretches forth in the x, y, and z directions.  Thus, chamber 29 can be interpreted to extend or stretch forth in the same direction, that is, in the x direction or longitudinal direction of the tool as shown with the double arrows in annotated fig. 1, as annular cavity 73); the bottom wall (the rear wall of cup 37) of the annular enclosure (73) is provided with a bucket member (the rear wall and the annular wall of cup 37, best shown in fig. 3) having a first annular wall (the annular wall of cup 37, best shown in fig. 3) extending toward the rear bucket portion (25, 27) while the end wall (43, fig. 1) of the rear bucket portion (25, 27) is provided with a second annular wall (49, fig. 1) extending toward the bucket member (the rear wall and the annular wall of cup 37), the second annular wall (49) being closely connected with a periphery of the first annular wall (the annular wall of cup 37) (fig. 3 shows tubular extension 49 of the rear portion of distribution assembly portion 27 being closely connected to the annular wall of cup 37 via damping plunger 41).
Regarding claim 10, Elkin, as modified by Tsai, discloses the invention as recited in claim 8.
Elkin further discloses a joint (B, annotated fig. 1; the plain meaning of the term “joint” is “a place where two things or parts are joined” – Merriam Webster dictionary, wherein the Examiner interprets joint B as a place where air inlet channel A whose length is along the x direction or longitudinal direction of the tool is joined to a second channel whose length is along the z direction or up-down direction as shown in annotated fig. 1) between the communicating channel (70, 71) and the air inlet channel (A) is located at an upstream position before the control valve (23).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Elkin et al. (US 4,776,406), hereinafter Elkin, in view of Tsai et al. (US 6,192,997 B1), hereinafter Tsai, in further view of Chu (US 5,533,579)
[AltContent: textbox (rear wear resisting ring C)][AltContent: connector]

    PNG
    media_image3.png
    542
    674
    media_image3.png
    Greyscale


Regarding claim 9, Elkin, as modified by Tsai, discloses the invention as recited in claim 8.
Elkin does not explicitly disclose a front wear-resisting ring is disposed around the rear bucket portion to abut against the annular enclosure. 
However, Tsai teaches a front wear-resisting ring (34, fig. 1) is disposed around the rear bucket portion (30, fig. 1) to abut against the annular enclosure (the enclosure within the interior of housing 10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the vibration reducing structure of pneumatic hammer, as disclosed by Elkin, with a front wear-resisting ring is disposed around the rear bucket portion to abut against the annular enclosure, as taught by Tsai, with the motivation to provide a sealing ring to ensure the pressurized air within the annular enclosure and the air enclosure does not leak into the environment lessening the vibration reducing property of the pressurized air.

Elkin, as modified by Tsai, does not explicitly disclose a rear wear-resisting ring is disposed around the first annular wall to abut against the second annular wall.
However, Chu teaches a rear wear-resisting ring (C, annotated fig. 2) is disposed around the first annular wall (the annular wall of throttle valve 14, fig. 2) to abut against the second annular wall (the annular wall of valve socket 13).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the vibration reducing 
	Please note, in both Tsai and Chu the wear resisting ring are shown as o-rings.  The plain meaning of the term “o-ring” is “a ring of pliable material, as rubber or neoprene, used as a gasket” – dictionary.com, wherein neoprene is known to have inherent properties of good weathering resistance, resilience, and abrasion strength (see General Properties of Elastomers Summary Chart, pg. 10). The examiner construes good abrasion strength equivalent to the claimed limitation “wear resisting”.

Claims 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Elkin et al. (US 4,776,406), hereinafter Elkin, in view of Tsai et al. (US 6,192,997 B1), hereinafter Tsai, as further modified by Gidlund (US 4,388,972).

Regarding claim 11, Elkin, as modified by Tsai, discloses the invention as recited in claim 8.
Elkin discloses an embodiment with greater safety (col. 4, ll. 3 – 8) wherein cylinder (25, fig. 1) is normally biased by a coil spring to the forward position (as shown in fig. 3), however, the coil spring used to bias the cylinder in the forward position is not shown in the drawings or further described in the written description.

However, Gidlund teaches an elastic supporting member (40, figs. 2, 3) abutting against the end wall (25, figs. 2, 3) is disposed in the air enclosure (27, figs. 1, 2, 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the vibration reducing structure of pneumatic hammer, as disclosed by Elkin, as modified by Tsai, with an elastic supporting member abutting against the end wall is disposed in the air room, as taught by Chu, with the motivation to bias the movable inner tube shell in the forward position, as described in Elkin (col. 4, ll. 3 – 8) so that the air enclosure is only effectively pressurized when the movable inner tube shell is manually retracted and improving safety to the user.
Regarding claim 12, Elkin, as modified by Tsai, as further modified by Gidlund discloses the invention as recited in claim 11.
Elkin, as modified by Tsai, as further modified by Gidlund, further discloses the elastic supporting member (Gidlund – 40, figs. 2, 3) is a spring (Gidlund – col. 3, ll. 26 – 31; “coil type compression spring”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        28 December 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731